DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one aperture” (claims 2, etc.), “filling material” (claims 3, 10, etc.), “capacitive coil” (claims 4, 11, 12, etc.),  “at least one fold” (claims 5, 13-15, etc.), “vehicle”, “motor”, “battery”, “charger” (claims 9, etc.), “adhesive” (claims 6, 16-18, etc.) must be shown and reference numbers should be provided therefor.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification Objection

The disclosure is objected to because of the following informalities: references to claims (e.g., see par. [0018], [0019], etc.) should be removed, as claims are subject to amendment and / or cancellation during prosecution.  
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections

Claims 1-20, are objected to because of the numerous informalities: 
Claim 1 recites an ungrammatical clause in line 7: “said device wherein it comprises…”.
Claims 3, 8, 9, and 10 recite open-ended clauses: “configured to electrically insulate” (claim 8), “protrusion configured to be inserted…and to be embedded in the filling material” (claims 3, 10), etc., which produce ambiguity, since for example, in claims 3 and 10, it’s not clear whether said  “protrusion” is actually “inserted” or “embedded” in the “filling material” or is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that “configured to” does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008). Applicant is required to amend the relevant claims by using definitive and explicit limitations, e.g., “protrusion is inserted…and embedded in the filling material”, etc.
Claims 4, 11, and 12 are awkwardly constructed, i.e., “The electrical device according to claim 1, forming [sic] a capacitive block, and wherein the electrical component is a capacitive coil”.
Claims are generally poorly written and contain numerous informalities. Therefore, Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the claims. Also, verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8, 9, 11-15, and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, and 12 recite the limitations: “capacitive coil”. Since coils are inductive devices having an inductance, it’s not clear what said “capacitive coil” actually is. Specification also does not explains what said “capacitive coil” actually is. 
Furthermore, in claims 5 and 13-15, “the protrusion” lacks antecedent basis. Further, the limitation “at least fold” is unclear, since the “fold” has been previously positively set forth in the parent independent claim 1. It’s not clear whether the claims refer to the same “fold” or to a different one.
Furthermore, the entire claim 8 is awkwardly constructed and generally vague and indefinite. The limitation “an electrical device” in line 2 of the claim recited with an article “a”. However, the “electrical device” has been previously positively set forth in the parent claim 1 (line 1). Is it the same “electrical device” or not ? Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “said electrically insulating film”, and the claim also recites “in particular the first (second) part of the electric insulating film” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or or from other components of the electrical equipment” also produces ambiguity and indefiniteness pertained to the metes and bounds of the patent protection desired.
Similarly, regarding claim 9, the claim also awkwardly constructed and generally vague and indefinite and contains alternative recitation(s), e.g., “forming a power inverter configured so as to supply power to a motor driving the vehicle from a battery, or a DC-DC converter configured to convert a voltage between a high voltage power battery and a low voltage power battery, or an electric charger configured to convert a voltage between an electric power grid external to the vehicle and a battery of the vehicle”, thus rendering the scope of the claim not clearly defined as explained above in relation to claim 8.
Depended claims 15 and 18 fail to provide any additional clarity, and therefore, have been also rejected along with the parent claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-9, 11, 13, 15, and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1, 788, 596 to Azuma et al. (hereafter “Azuma”, cited in IDS).
Regarding claim 1, 4, and 11, Azuma discloses (Fig. 2-10) an electrical device comprising: a casing (12) comprising a cavity (Fig. 4) receiving an electrical component (i.e., a capacitive block ((CDS), (11), capacitive coil(s) (61, 55, 56, 53, 63, etc.)), and at least two conductors (8, 9) connected to the electrical component so as to supply it with electric energy, both conductors being superimposed with each other and extending in parallel, said device wherein it [sic] comprises an electric insulating film (10) folded on itself around a fold (see annotated Fig. 5 below), and a first part of which located on a side of the fold comes against a surface of the first conductor ((9) or (10)) so as to electrically insulate it, and a second part of which located on the other side of the fold is inserted between both conductors (9, 10) so as to electrically insulate them from each other (see annotated Fig. 5 below).
Regarding claim 2, as best understood, Azuma discloses that the fold of the insulating film (10) comprises at least one aperture (16) adapted to allow free access to the conductors (8, 9), (see annotated Fig. 5 below).
Regarding claims 5, 13, and 15, as best understood, Azuma discloses that the first part of the insulating film (10) has at least one fold (see annotated Fig. 5 below) so as to fit the surface of the first conductor ((8) or (9)) and is held against said surface of the first conductor only through the protrusion and the fold (see annotated Fig. 5 below).

    PNG
    media_image1.png
    771
    1026
    media_image1.png
    Greyscale

Regarding claims 7 and 19, Azuma discloses that the insulating film (10) is made of plastic (par. [0078]).
Regarding claims 8 and 9, as best understood, Azuma discloses: an electrical equipment  comprising a housing (see the inverter “INV” on Fig. 1 and 2, which is inherently has a housing) and an electrical device (Fig. 3-10) according to claim 1 housed in said housing, in which electrical equipment  said electric insulating film (10), and in particular the first part of the electric insulating film, is configured to electrically insulate the first conductor from a wall of said housing of the electrical equipment  or from other components of the electrical equipment  located in said housing of the electrical equipment (Fig. 8-10) , said electric insulating film (10), and in particular the second part of the electric insulating film (10), is configured to insulate the .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma taken alone.
Regarding claims 6, 16, and 18, Azuma discloses all as applied to claims 1, 2, and 4 respectively, but does not explicitly teaches that the first part is held on the surface of the first conductor through an adhesive material.
The Official Notice is hereby taken by the Office that the adhesive materials have been notoriously known and widely used in the related arts before the effective filing date of the claimed invention. 
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claims 3, 10, 17, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to obviation of the objections as explained above.

Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and subject to obviation of the objections as explained above.

Conclusion
The additional documents made of record and not relied upon are considered pertinent to 
The Office would like to direct the Applicant’s attention to the fact that following documents of record could have been also used for statutory rejection of the at least independent claim 1: US 2018/0358903 (see Fig. 11, element (41)), US 2011/0304948 (see Fig. 4, element (90)), and US 10, 109, 422 (see Fig. 3, element (33)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Anatoly Vortman/
Primary Examiner
Art Unit 2835